DETAILED ACTION
The response to Application Ser. No. 16/276,095 filed on January 12, 2022, has been entered.  Claims 2 and 15 are cancelled. Claims 1, 3-14 and 16-20 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
The arguments with respect to the rejection of Claims 1, 3-14 and 16-20 under 35 U.S.C. 103 have been fully considered by the Examiner.
	Specifically, on pages 9-10 of the response filed January 12, 2022, Applicant argues, “Applicant respectfully submits that even in view of this disclosure, Gupta still fails to disclose that ‘the web application includes any web application that is usable in the React JavaScript framework,’ because the cited portion of Gupta refers to the architecture used for implementing the method - but there is no reference to its applicability to any web application that is usable in the React JavaScript framework. 
 

	The Examiner respectfully disagrees. Gupta discloses a command pattern architecture for processing changes to a user interface and contrary to Applicant’s assertion that “there is no reference to its applicability to any web application that is usable in the React JavaScript framework”, in paragraph [0038], Gupta explicitly states that the architecture “can be applied to”, i.e., is compatible with, “any application using any modern UI framework (e.g., AngularJs, ReactJs, jQuery or SAP U15).”  The rejection of Claims 1, 3-14 and 16-20 under 35 U.S.C. 103 is maintained.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Pub. No. US 2016/0180567 A1, in view of Balasubramanian, Pub. No. US 2008/0046100 A1, in further view of Tulchinsky et al., Pub. No. US 2015/0195340 A1, hereby “Tulchinsky”, and in further view of Gupta et al., Pub. No. US 2020/0174804 A1, hereby “Gupta”.

Regarding Claim 1, Lee discloses “A method for notifying a user of an operational state of a web application (Lee fig. 1 and paragraphs 3, 10-11 and 14: a method for providing context-aware application status indicators, wherein software application 102 may provide user interface 104 in the form of a webpage to a remote computing device over a network, i.e., software application 102 may be a web application), the method comprising:
obtaining, from the web application... a third value that relates to a data retrieval state (Lee fig. 1 and paragraphs 13-15, 22 and 27: context handler 120 receives an indication of a state transition from software application 102, wherein the state may be a retrieving data state);
determining, based on... the obtained third value, the operational state of the web application (Lee fig. 1 and paragraphs 11, 13, 15 and 27: context handler 120 identifies the operational state of software application 102 based on the received indication); and
displaying, on a screen of a user device, information that relates to the determined operational state (Lee figs. 1, 4 and 5 and paragraphs 13-14, 19 and 28: a visual indicator indicating corresponding to the operational state of software application 102 is presented by user interface 104)”.
However, while Lee discloses that each software application may be associated with a different set of application states and wherein the application states may include an idle state, a standby state, a searching data state, a retrieving data state and a loading user interface state (Lee fig. 2 and paragraphs 18 and 22), Lee does not explicitly disclose “obtaining, from the web application, a first value that relates to a data caching state, a second value that relates to an error state, and a third value that relates to a data retrieval state;
determining, based on the obtained first value, the obtained second value, and the obtained third value, the operational state of the web application”.
In the same field of endeavor, Balasubramanian discloses a method for notification of a user of a state transition of an application wherein the application the application is continually monitored for a change in state, wherein the application states may include a normal processing state, such as uploading/downloading to/from a server, and an error state (Balasubramanian figs. 2 and 7A and paragraphs 32 and 37).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Lee to identify operational states of the software application including an uploading state (i.e., a data caching state) and an error state as taught by Balasubramanian because doing so constitutes applying a known technique (monitoring an application for a change in application state, the application states including processing states such us upload/download states and an error state) to known devices and/or methods (a method for providing context-aware application status indicators) ready for improvement to yield predictable and desirable results (indication to the user of uploading and error application states). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
However, while Lee discloses that the software application presents the user interface in the form of a webpage to a remote computing device, i.e., the software application is a web application (Lee fig. 1 and paragraphs 3, 10-11 and 14), the combination of Lee and Balasubramanian does not explicitly disclose “wherein an 
In a related field of endeavor, Tulchinsky discloses execution of a web application in response to a user entering the URL of a web page associated with the web application into a web browser (Tulchinsky paragraph 4: “As an example, a user of a computing device may access a particular web application by launching a web browser, typing into the web browser's address bar a Uniform Resource Locator (URL) address for a web page whose rendering causes execution of a web application, and selecting an ‘enter’ key on the user's keyboard.”).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Lee, as modified by Balasubramanian, to initiate execution of the web application in response to the user entering the URL of the web page associated with the web application into a browser as taught by Tulchinsky because doing so constitutes applying a known technique (executing a web application in response to entry of a URL by a user into a browser) to known devices and/or methods (a method for providing context-aware application status indicators) ready for improvement to yield predictable and desirable results (execution of the software application). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
However, while Lee discloses that the software application may be a web application (Lee paragraph 14), and Tulchinsky discloses that a web application may be a GMAIL, GOOGLE MAPS or FACEBOOK application, e.g., a web application that is usable in the React JavaScript framework (Tulchinsky paragraph 3), the combination of Lee, Balasubramanian and Tulchinsky does not explicitly disclose “wherein the method is implemented in a React JavaScript framework using a set of computer-readable instructions that is compatible with any React JavaScript application, and wherein the web application includes any web application that is usable in the React JavaScript framework (emphasis added).”
In a related field of endeavor, Gupta discloses an architecture for rendering a graphical user interface based on the monitored application state, wherein the architecture is usable with any application using the React JavaScript framework (Gupta figs. 1-2 and paragraphs 24-26, 36-38 and 44-45: “The architecture described in FIGS. 1-2 can be applied to any application using any modern UI framework (e.g., AngularJs, ReactJs, jQuery or SAP UIS).” – the architecture, i.e., a set of instructions, is compatible with any React JavaScript application).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Lee, as modified by Balasubramanian and Tulchinsky, to implement the context handler using an architecture that is usable with any application using the React JavaScript framework as taught by Gupta because doing so constitutes applying a known technique (using an architecture that is usable with any application using any modern UI framework to render a graphical interface based on a monitored application state) to known devices and/or methods (a method for providing context-aware application status indicators) ready for improvement to yield predictable and desirable results (visually indicating the operational state of the web application). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

	
Regarding Claim 3, the combination of Lee, Balasubramanian, Tulchinsky and Gupta discloses all of the limitations of Claim 1.
Balasubramanian discloses “receiving, from the user, at least one instruction relating to a content of the information that relates to the determined operational state, and determining, based on the received at least one instruction, the content of the information to be displayed (Balasubramanian paragraphs 48-50 and 57: "The user can configure the specific notification type or can configure rules to evaluate state change and select a specific notification type" - i.e., content of the notification relating to an application state is determined based on instruction provided by the user).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Lee to allow the user to configure notification types and rules associated with the application states of the software application as taught by Balasubramanian because doing so constitutes applying a known technique (configuration by the user of notification types and rules associated with different application states) to known devices and/or methods (a method for providing context-aware application status indicators) ready for improvement to yield predictable and desirable results (customization of the applications states that are indicated by the visual indicators). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding Claim 4, the combination of Lee, Balasubramanian, Tulchinsky and Gupta discloses all of the limitations of Claim 1.
Additionally, Balasubramanian discloses “wherein when the operational state of the web application is determined as a data caching state, the displaying comprises displaying a rotating spinner icon (Balasubramanian fig. 2 and paragraphs 32 and 37: a processing state of the application, such as an uploading/downloading state, is visually indicated by spinning gear icon 140A).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Lee to identify operational states of the software application including an uploading state (i.e., a data caching state) as taught by Balasubramanian for the reasons set forth in the rejection of Claim 1.

Regarding Claim 5, the combination of Lee, Balasubramanian, Tulchinsky and Gupta discloses all of the limitations of Claim 1.
Additionally, Balasubramanian discloses “wherein when the operational state of the web application is determined as an error state, the displaying comprises displaying a text string that indicates an occurrence of an error (Balasubramanian fig. 5 and paragraphs 32, 35 and 37: error message window 150 presents an error message related to the error state of the application).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Lee to identify operational states of the software application including an error state as taught by Balasubramanian for the reasons set forth in the rejection of Claim 1.

Regarding Claim 6, the combination of Lee, Balasubramanian, Tulchinsky and Gupta discloses all of the limitations of Claim 1.
However, while Lee discloses that the software application may be a web application (Lee paragraph 14), the combination of Lee and Balasubramanian does 
In a related field of endeavor, Tulchinsky discloses “wherein the web application includes at least one from among a Gmail application, a Dropbox application, and a Facebook application (Tulchinsky paragraph 3: “Example web applications include certain company websites, webmail websites, online retail sales and auction websites, and social networking websites. Specific examples may include GMAIL, GOOGLE MAPS, and FACEBOOK. A web application may be a web page that has client-side scripting.”).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Lee, as modified by Balasubramanian, to indicate the application state of a web application such as a GMAIL, GOOGLE MAPS, or FACEBOOK application as taught by Tulchinsky, because doing so constitutes a simple substitution of one known element (a GMAIL, GOOGLE MAPS, or FACEBOOK application) for another (a web application) to obtain predictable and desirable results (visual indication of the application status of a GMAIL, GOOGLE MAPS or FACEBOOK application). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding Claim 7, the combination of Lee, Balasubramanian, Tulchinsky and Gupta discloses all of the limitations of Claim 1.
Additionally, Balasubramanian discloses “updating the operational state by continuously obtaining, from the web application, each of the first value, the second value, and the third value, and when at least one from among the first value, the second value, and the third value has changed, determining an updated operational state and (Balasubramanian figs. 2 and 7A and paragraphs 32, 37-38: the application is continuously monitored for a change in application state, wherein the application states may include a normal processing state, such as uploading/downloading to/from a server, and an error state, and updates the overlay icon 140A displayed based on the new state).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Lee to identify operational states of the software application including an uploading state, i.e., a data caching state, and an error state as taught by Balasubramanian for the reasons set forth in the rejection of Claim 1.

Insofar as it recites similar claim elements, Claim 8 is rejected for substantially the same reasons presented above with respect to Claim 1.
Additionally, Lee discloses “A computing apparatus (Lee paragraphs 3 and 13-14: a computing device executing a software application), comprising:
a display (Lee paragraph 14: a display connected to the computing device);
a processor (Lee paragraph 14: a computing device); and
a communication interface coupled to each of the processor and the display... (Lee paragraph 14: "[T]he user interface 104 may be a webpage or other interface provided by the software application to a remote computing device over a network." - implies the computing device has a network interface)”.

Insofar as it recites similar claim elements, Claim 9 is rejected for substantially the same reasons presented above with respect to Claim 3.

Insofar as it recites similar claim elements, Claim 10 is rejected for substantially the same reasons presented above with respect to Claim 4.

Insofar as it recites similar claim elements, Claim 11 is rejected for substantially the same reasons presented above with respect to Claim 5.

Insofar as it recites similar claim elements, Claim 12 is rejected for substantially the same reasons presented above with respect to Claim 6.

Insofar as it recites similar claim elements, Claim 13 is rejected for substantially the same reasons presented above with respect to Claim 7.

Insofar as it recites similar claim elements, Claim 14 is rejected for substantially the same reasons presented above with respect to Claim 1.
Additionally, Lee discloses “A non-transitory computer-readable medium configured to store first instructions for implementing a method for notifying a user of an operational state of a web application (Lee paragraphs 3 and 16 and claim 8: a non-transitory computer readable medium storing instructions implementing a method for providing context-aware application status indicators).”

Insofar as it recites similar claim elements, Claim 16 is rejected for substantially the same reasons presented above with respect to Claim 3.

Insofar as it recites similar claim elements, Claim 17 is rejected for substantially the same reasons presented above with respect to Claim 4.

Insofar as it recites similar claim elements, Claim 18 is rejected for substantially the same reasons presented above with respect to Claim 5.

Insofar as it recites similar claim elements, Claim 19 is rejected for substantially the same reasons presented above with respect to Claim 6.

Insofar as it recites similar claim elements, Claim 20 is rejected for substantially the same reasons presented above with respect to Claim 7.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/William C McBeth/
Examiner, Art Unit 2449

	
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449